Citation Nr: 0033067	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
condition, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for myoclonic jerking 
movements, currently evaluated as 10 percent disabling, on 
appeal from an initial grant of service connection. 

3.  Entitlement to service connection for migraine headaches, 
as secondary to service connected cervical spine condition.   

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B. B. 


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
October 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO denied an increased rating for a 
cervical spine disorder, granted service connection for 
myoclonic jerking movements but did not grant a rating higher 
than 10 percent, denied service connection for migraine 
headaches, found that new and material evidence had not been 
submitted to reopen a service connection claim for a seizure 
disorder, and denied TDIU.       

In this decision, the Board has recharacterized the issue on 
appeal to comply with the opinion by the United States Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals, hereinafter "the Court") in Fenderson v. 
West, 12 Vet. App. 119 (1999). 

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected myoclonic jerking 
movements is manifested by body spasms, including in his 
sleep, but without losing consciousness and without 
neurological deficit.

3.  In a May 1994 rating decision, the RO denied service 
connection for seizures; the veteran was notified of that 
decision by letter and did not appeal the decision.

4.  The evidence received subsequent to May 1994 regarding a 
claim for service connection for a seizure disorder, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating 
above 10 percent for service connected myoclonic jerking 
movements have not been satisfied.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.124a Diagnostic Codes 8103, 8104 (2000).

2.  The May 1994 RO rating decision denying service 
connection for seizures is final.  38 C.F.R. § 19.192 (1983).

3.  The evidence received subsequent to the RO's May 1994 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a 
seizure disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claim

The Board preliminarily finds that the veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant has been satisfied.

In considering the severity of the veteran's service 
connected disability, it is essential to trace the medical 
and rating history of the disability.  38 C.F.R. §§ 4.1, 4.2 
(2000).  In a March 1998 rating decision, the RO granted 
service connection for myoclonic jerking movements, separate 
from a service connected cervical spine condition, with a 10 
percent rating effective February 13, 1997, the date of a VA 
medical request for a neurological evaluation of the 
condition.  The Board notes that prior to this March 1998 
rating decision the RO considered the veteran's myoclonus 
jerks symptomatology as incorporated within his cervical 
spine service connected disability.  The veteran's service 
medical records show that he suffered a compression fracture 
of the C5 disc level caused by diving into a pool during 
service in May 1983.  Following a Physical Evaluation Board 
and service discharge for his neck injury, the veteran was 
granted service connection for the residuals of this cervical 
spine injury.  A May 1994 RO rating decision, based on a 
March 1994 VA examination report, attributes the veteran's 
myoclonic jerks to his cervical spine injury.  As previously 
stated, the March 1998 rating decision separated the 
myoclonic jerking movements condition from the service 
connected cervical spine condition and rated the condition 
separately, with a 10 percent evaluation.       

As indicated, the veteran appeals his 10 percent disability 
rating for myoclonic jerking movements.  He contends that his 
condition, manifested by body spasms including in his sleep, 
warrants a higher evaluation.  After a review of the record, 
the Board finds that the evidence is against a higher rating 
for this disability.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (2000).

The veteran is currently rated under 38 C.F.R. § 4.124a, 
Diagnostic Codes (DC) 8104-8103, for paramyoclonus multiplex 
(convulsive state, myoclonic type); and tic, convulsive; 
respectively.  Disabilities assigned DC 8104 are to be rated 
as tic, convulsive under DC 8103, with the exception that 
severe cases will be rated as 60 percent disabling.  
Convulsive tic conditions rated under DC 8103 accord a 30 
percent rating for a severe tic condition, 10 percent for a 
moderate tic condition and a noncompensable rating for a mild 
tic condition.  The postscript note to this code section 
indicates that ratings will depend upon frequency, severity 
and muscle groups involved.      

The most recent VA neurological examinations, from August 
1998 and January 1998, reveal the veteran's complaints of 
experiencing myoclonic jerking movements in his upper body as 
residuals of his inservice cervical spine injury.  The 
veteran's wife stated during the January 1998 examination 
that she has observed the veteran's jerking movements, 
described as general body spasm, which the examiner found to 
be consistent with myoclonic jerking.  She stated that the 
veteran does not pass out or lose consciousness in any way 
during these episodes.  She also stated that he experiences 
these jerking movements in his sleep.  The January 1998 VA 
examiner observed the veteran's myoclonic-like movements 
confined to the upper musculature and upper limbs, with no 
lapse of consciousness during these episodes.  The examiner's 
diagnostic assessment indicated that he was unsure whether 
the veteran's myoclonic jerking movements were the result of 
medication or his history of a head injury.  However, the 
examiner "noted that these myoclonic movements in and of 
themselves do not appear to be disabling."  The examiner 
also noted that the prior EEG, from June 1997, was 
"completely normal".    

Based on this evidence, the Board does not find that an 
increased rating is warranted.  The veteran's assigned 10 
percent rating, according to DC 8104-8103, corresponds to a 
moderate myoclonic jerking movement condition.  A higher 
rating, either 30 percent under DC 8103 or 60 percent under 
DC 8104, requires evidence of a severe condition.  The 
evidence does not support a finding that the veteran's 
myoclonic jerking movement disability is a severe condition.  
There is no evidence that this disability, by itself, has 
severely impacted the veteran's daily activities or ability 
to work.  The Board does not dispute that the veteran's 
aggregate physical disability may be significant.  However, 
when faced with assessing the severity of his myoclonic 
jerking movement condition alone, the Board finds 
insufficient evidence to warrant an increased rating.  As 
previously discussed, the January 1998 VA examiner stated 
that he did not believe that the veteran's jerking movement 
condition was disabling.  While the Board does not take that 
statement as the sole basis for its decision today, it 
certainly is consistent with the other evidence and the 
Board's opinion that the veteran's myoclonic jerking movement 
condition is not "severe".  For these reasons, the Board 
concludes that the veteran's current 10 percent rating for 
myoclonic jerking movements is appropriate.     

Because this is an appeal of an initial rating decision, the 
Board must consider not only the most recent medical evidence 
but also the previous medical evidence regarding the 
veteran's myoclonic jerking movement's condition, for the 
possibility of a staged rating.  See Fenderson, supra.  Prior 
to the January 1998 VA examination, VA outpatient treatment 
records from January to October of 1997 show the veteran's 
complaints of "seizures" which, based on the entire record, 
the Board finds is the veteran's description of his myoclonic 
jerking movements.  There is no evidence in these records 
that would suggest that the veteran's myoclonic jerking 
movement condition was "severe" in nature.  Nothing in this 
evidence suggests a plausible basis to establish a staged 
rating greater than 10 percent for any period of time since 
February 13, 1997.  Thus, the Board must conclude that a 
single 10 percent rating remains the most appropriate rating 
for the veteran's myoclonic jerking movements condition.     

This 10 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this convulsive disorder.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  In this case, the statement of the case 
reflects that the RO considered the provisions of 38 C.F.R. 
§ 3.321.  Consequently, the Board will consider whether the 
veteran's increased rating claim warrants the assignment of 
an extraschedular rating under those provisions. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 60 
percent, exists in the Schedule that anticipates greater 
disability from a convulsive disorder.  However, as indicated 
above, the record does not establish a basis to support a 
higher rating for this disability under the Schedule.  
Additionally, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required frequent periods of 
hospitalization for his myoclonic jerking movements 
condition.  Also, it is not shown that this condition, by 
itself, has markedly interfered with his employment.  
Therefore, the Board finds that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.

II.  New and material evidence claim

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

In a May 1994 rating decision, the RO denied service 
connection for seizures.  The veteran was notified of that 
decision but did not appeal within one year of receiving 
notice of the decision.  See 38 C.F.R. § 19.192 (1993).  
Accordingly, the May 1994 rating decision by the RO is final.  
38 C.F.R. § 19.192 (1993).  The question presently before the 
Board is limited to whether the veteran has submitted new and 
material evidence to reopen his previously denied claim.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.104 (2000).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

As just discussed, current regulations for reopening a final 
decision that denied service connection require determining 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a).  Prior to the recent passage of the 
"Veterans Claims Assistance Act of 2000", Pub. L. No. 106-
475, 114 Stat. 2096 (2000), precedential case law required 
that if new and material evidence had been submitted, a well-
grounded analysis took place immediately upon reopening the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
However, with the elimination of the well-grounded analysis 
requirement through the Veterans Claims Assistance Act, the 
Board must now proceed from the reopening of the claim 
directly to an evaluation of the merits of the claim, after 
ensuring that VA's duty to assist has been satisfied.       

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the May 1994 rating decision, the RO found that the 
neurological evidence did not show a current seizure 
condition, or any evidence of seizures following inservice 
head and neck injuries.  The evidence received since the May 
1994 rating decision regarding service connection for a 
seizure disorder includes VA outpatient treatment records 
from January 1997 to October 1997, VA examination report from 
December 1997 and January 1998, a VA examination report from 
August 1998, the transcript of the veteran's Board Video 
Conference Hearing in July 1999, as well as various 
statements from the veteran to VA regarding his seizure 
condition.  The Board finds that while this evidence may be 
considered new, none of it is material to the veteran's claim 
in that it does not provide evidence of that he has a current 
seizure disability that is related to service.  The Board 
also notes that the veteran's claims file includes additional 
medical evidence submitted since May 1994 that was not listed 
above.  The Board finds that this evidence pertains to the 
veteran's other disability claims and is not related to his 
service connection claim for a seizure disorder.      
  
The Board first considers the evidence from the VA outpatient 
treatment records from January 1997 to October 1997.  While 
this evidence is new, in that it has not previously been 
considered, the Board finds that it is not material to the 
veteran's claim.  The treatment records show that the veteran 
complained of having problems with seizures.  As part of a 
June 1997 electroencephalogram (EEG), he stated that these 
seizures occur sometimes 2-3 times per month, and that he 
also has nocturnal seizures.  The EEG results were completely 
normal, with the examining physician commenting that while 
these results did not rule out a seizure disorder, it 
certainly makes it less likely.  Similar normal EEG results 
were found in May 1997, with a finding of no seizure 
disorder.  This evidence is not material to the veteran's 
claim because it does not reveal that the veteran has a 
seizure disorder, let alone one that is related to service.  
Rather, the evidence shows that the veteran assesses that he 
has a seizure condition, without providing any medical 
evidence such a condition.  For this reason, these VA 
outpatient treatment records are not material to the 
veteran's claim.        

The Board also considers the VA examination report from 
December 1997 and January 1998.  This evidence is also new, 
but is not material to the veteran's claim.    The evidence, 
specifically the neurological disorders examination report 
from January 1998, reflects the veteran's complaints of 
myoclonic and cluster seizures.  Upon examination, the 
veteran exhibited myoclonic-like movements of the upper body, 
but had no lapse of consciousness during these episodes.  
This examination does not indicate that the veteran has a 
seizure disorder.  This evidence is, therefore, not material 
to the veteran's claim.       

The Board next considers August 1998 VA examination report.  
The Board finds that this report is new but, similarly, not 
material to the veteran's service connection claim.  A review 
of this neurological examination report does not indicate any 
medical impression or diagnosis of a seizure disorder.  
Therefore, this examination report is not material to the 
veteran's claim.   

In reviewing the transcript of the veteran's July 1999 Board 
Video Conference Hearing, the Board finds that this evidence 
is new but not material to the veteran's claim.  During this 
hearing, the veteran testified that he suffers from two types 
of seizures - myoclonic and cluster seizures.  Additionally, 
a witness for the veteran testified that she has seen the 
veteran experience seizures, including losing consciousness 
at times.  However, the evidence does not show that a 
competent medical authority has diagnosed the veteran with 
some form of seizure disorder.  Rather, this evidence 
reiterates the veteran's claim of having a seizure disorder, 
without any independent medical verification of such a claim.  
Without any medical evidence associating a current medically 
diagnosed seizure condition to an inservice injury such as 
the one described by the veteran, this reported medical 
history, and thus the hearing testimony, is not material to 
the veteran's claim.   

Finally, the Board considers the statements that the veteran 
has submitted to VA in support of his assertions that he 
currently suffers from a seizure disorder related to service.  
Once again, while these statements are new they are not 
material to the veteran's claim.  As an example, the veteran 
states in both his February 1999 "Appeal to Board of 
Veterans' Appeals" (VA Form 9) and his July 1998 Notice of 
Disagreement that he seeks service connection for seizures.  
However, after initially raising the issue in these 
statements, he provided no further evidence that he either 
has a current seizure condition or that his seizure condition 
is attributed to service.  The lack of any further clarifying 
evidence regarding a current seizure disorder or its relation 
to service is further evidence that these statements are not 
material to his service connection claim.    

As none of the evidence added to the record since the RO's 
May 1994 rating decision, either by itself or in the context 
of all the evidence, both old and new, provides evidence of 
that the veteran has a current seizure disorder disability 
that is related to service, the Board concludes the 
additional evidence does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection for a seizure disorder.  Therefore, the May 1994 
decision remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decisions and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the veteran of the type 
of new and material evidence needed to reopen his claim.


ORDER

Entitlement to an increased rating for myoclonic jerking 
movements is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for a seizure disorder.  The 
benefits sought on appeal remain denied.  


REMAND

In reviewing the evidence, the Board finds that it must 
remand the veteran's cervical spine, migraine headache and 
TDIU claims, each for a different reason.  With respect to 
the cervical spine increased rating claim, the Board notes 
that in comparing the veteran's July 1999 hearing testimony 
regarding the extent of his neck condition to his description 
of this condition during his December 1997 VA examination, 
the Board finds that the evidence seems to support a 
worsening of his neck condition since his last VA 
examination.  Without a further examination of the cervical 
spine, the Board cannot accurately assess the extent of the 
veteran's neck disability, as it stands today.  Based on this 
uncertainty, the Board also cannot accurately assess whether 
the veteran should be entitled to TDIU benefits.  If further 
examination of the cervical spine revealed a significantly 
worsened condition, as compared to the medical evidence 
currently on file, this could impact the Board's decision on 
the TDIU claim.  The Board finds it wiser, and in the 
veteran's best interests, to defer on a TDIU decision pending 
further evidentiary development of the cervical spine 
disability.     

With respect to the veteran's service connection claim for 
migraine headaches, the Board must now take into 
consideration recent changes in the law that have affected 
VA's duty to assist the veteran in pursuing a service 
connection claim.  The Board notes that the regional office 
(RO) has not had the opportunity to apply Public Law No. 106-
475, the Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096), with respect to the veteran's service 
connection claims for schizophrenia and for PTSD.  Under the 
terms of the Act and Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), the RO should apply the provisions of the Act 
to this current service connection claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should set up a VA examination 
for an evaluation of the current level of 
disability of the veteran's cervical 
spine.  Any tests needed for this 
assessment should be conducted.  The 
examiner should address whether the 
veteran has any pain, tenderness or 
limitation of function due to his neck 
disability, and if so, the degree to 
which this condition is disabling.  The 
claims folder must be made available to 
the examiner. 

2.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096) with respect to each of the 
veteran's service connection claims.

3.  The RO should then readjudicate the 
veteran's claims for an increased rating 
for a cervical spine condition, 
eligibility for TDIU and service 
connection for migraine headaches as 
secondary to the cervical spine 
condition.  

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied the veteran  and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto. The case should thereafter be 
returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of his case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000); 
see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

